Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00594-CR

                                        IN RE Francisco MEDINA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 2, 2016

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed this petition for writ of mandamus on September 19, 2016, alleging the trial

court had failed to rule on two motions he filed in two separate cause numbers seeking credit for

time in custody towards his sentence. On October 20, 2016, Respondent filed with this court

copies of orders denying the two motions, which he signed on October 18, 2016. Therefore, this

mandamus proceeding has become moot. Accordingly, this original mandamus proceeding is

dismissed as moot.

                                                         PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause Numbers 5625 and 5626, styled State of Texas v. Francisco Medina, pending in
the 216th Judicial District Court, Kendall County, Texas, the Honorable N. Keith Williams presiding.